Citation Nr: 1450875	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  12-21 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska



THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from May 1968 to December 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Lincoln, Nebraska Department of Veterans Affairs (VA) Regional Office (RO).  In an August 2012 VA Form 9, substantive appeal, the Veteran requested a videoconference hearing before the Board; in a July 2013 statement, his representative withdrew such request.  In December 2013, the case was remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Board's December 2013 remand directed the AOJ to "arrange for the Veteran to be examined by a psychiatrist or psychologist to determine the nature and likely etiology of his psychiatric disability."  A review of the record found that the AOJ failed to substantially comply with the Board's directive to provide the Veteran an examination (while a provided completed a questionnaire, the Veteran was not examined (and what was received does not adequately resolve the medical questions remaining).  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, a remand for corrective action is necessary.  

The case is REMANDED for the following:

1. The AOJ should arrange for the Veteran to be examined by a psychiatrist or psychologist (other than the April 2012/January 2014 VA examiner) to determine the nature and likely etiology of his psychiatric disability.  The examiner must review the entire record (including the Board's December 2013 remand) in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

a) Please identify (by diagnosis) each psychiatric disability found.  Specifically, does the Veteran have a diagnosis of PTSD related to his service (to include as due to a fear of hostile action)?  

b) If PTSD is not diagnosed, please identify the criteria necessary for such a diagnosis that are not met.  

c) If a psychiatric disability other than PTSD is diagnosed, please opine whether such disability is at least as likely as not (i.e., a 50% or better probability) related to the Veteran's service, to include as due to events therein.  

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.  

2. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

